DETAILED ACTION
This action is responsive to the Amendments and Remarks received 05/10/2022 in which claims 1–14 are cancelled, claims 15–17, 19–21, 23–25, 27–29, 31, and 33–36 are amended, and no claims are added as new claims.
Response to Arguments
The amendments to the independent claims are considered obvious in view of the teachings of Liao and Yu.  Specifically, the feature drawn to bit depth processing and clipping operations is a technique standard to computer implemented mathematical operations, especially when those skilled in the art wish to avoid computationally intensive division operations which can be achieved by, e.g., “cheaper” bit-shift operations.  
Claims are not argued separately.  Remarks, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15–36 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al., “CE10:  Triangular prediction unit mode (CE10.3.1 and CE10.3.2),” JVET-K0144-v2, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting:  Ljubljana, SI, 10–18 Jul. 2018 (herein “Liao”) and Yu (US 2016/0255359 A1).
Examiner notes Applicant’s published paragraphs [0035]–[0039] appear to describe the problem to be solved by the state-of-the-art triangular prediction process.  Examiner finds Applicant’s claims do not even fully address the problem Applicant’s Specification describes as solving.  For example, nowhere in the claims is there reference to triangular prediction.  Secondly, Examiner finds Applicant’s Figs. 3–6 appear to be nothing more than a restatement of the prior art as Applicant admits in published paragraphs [0035]–[0039].  More specifically, as Applicant’s published paragraph [0037] explains, the prior art’s solution is depicted in Applicant’s Fig. 6 and restricts the bi-prediction to a uni-prediction process to decrease memory bandwidth.  To the extent an invention is described, it appears the invention is Applicant’s Fig. 7, which examiner finds is not particularly claimed in the independent claims.
Regarding claim 15, the combination of Liao and Yu teaches or suggests a method, comprising: obtaining a first information indicating a splitting of a block of a picture with a geometric partition (Liao, Section 1:  teaches the triangular partitioning and its direction are signaled in the bitstream); obtaining a first predictor for the block of the picture using a first reference picture (Liao, Section 1:  teaches a block split into triangular partitions for inter-prediction wherein a first triangular prediction unit (PU1) and a second triangular prediction unit (PU2) are each separately predicted by reference to a reference picture), wherein a bit depth of the first predictor is larger than a processing bit depth (Liao, Section 1:  teaches the weighting have 8 as a denominator, which is not an accident since 8-bit codecs are a common bit depth; see Pu, ¶ 0019 under the Conclusion Section of this action for support for this finding; Yu, ¶ 0156:  teaches that the skilled artisan is aware of how to treat weighted prediction in the art such that the potentially larger bit depth resulting from weighted prediction needs to be rounded, right-shifted, and clipped back down to the original bit depth; see also additional art relevant to this concept cited under the Conclusion Section of this Office Action; In other words, the prior art as a whole, which includes Yu and the other cited references under the Conclusion Section of this Action, demonstrates awareness that weighted prediction often occurs at bit depths either matching or exceeding the original bit depth potentially requiring clipping back down to processing bit depth); obtaining a second predictor for the block of the picture using a second reference picture (Liao, Section 1:  teaches a block split into triangular partitions for inter-prediction wherein a first triangular prediction unit (PU1) and a second triangular prediction unit (PU2) are each separately predicted by reference to a reference picture), wherein a bit depth of the second predictor is larger than the processing bit depth (Liao, Section 1:  teaches the weighting have 8 as a denominator, which is not an accident since 8-bit codecs are a common bit depth; see Pu, ¶ 0019 under the Conclusion Section of this action for support for this finding; Yu, ¶ 0156:  teaches that the skilled artisan is aware of how to treat weighted prediction in the art such that the potentially larger bit depth resulting from weighted prediction needs to be rounded, right-shifted, and clipped back down to the original bit depth; see also additional art relevant to this concept cited under the Conclusion Section of this Office Action; In other words, the prior art as a whole, which includes Yu and the other cited references under the Conclusion Section of this Action, demonstrates awareness that weighted prediction often occurs at bit depths either matching or exceeding the original bit depth potentially requiring clipping back down to processing bit depth); obtaining a weighted average of the first predictor and the second predictor (Examiner notes the previous version of this limitation was less obfuscating and explained that the third predictor is the result of bi-prediction inter-prediction; Liao, Section 1 and Fig. 2:  teach that the two predictions from the two triangles are combined to form a complete prediction for the block wherein samples along a shared edge between the triangles are combined using weighted averaging of the first triangle and the second triangle); wherein a sample of the weighted average is obtained by applying a first weight to a sample of the first predictor and by applying a second weight to a co-located sample of the second predictor, wherein the first weight and the second weight are responsive to the first information and wherein a bit depth of the weighted average is larger than the processing bit depth (Regarding bit-depth, see rationale, supra; Liao, Section 1 and Fig. 2:  teach that the edge samples are derived using position-dependent weighting factors; Examiner notes Liao’s Fig. 2 is copied as Applicant’s Fig. 3; As the common figure illustrates, the samples near the partition’s edge are derived using a weighted average, for example, the left-most formula explains that sample position is calculated by weighting the first predictor (P1) by 2/8 and the second predictor (P2) by 6/8 such that the sample forms part of the weighted, combined third predictor (the overall predicted block)); obtaining a third predictor for the block by shifting and clipping the weighted average to the processing bit depth; and decoding the block of the picture using the third predictor (Regarding bit-depth, see rationale, supra; Liao, Section 1 and Fig. 2:  teach that the two predictions from the two triangles are combined to form a complete prediction for the block wherein samples along a shared edge between the triangles are combined using weighted averaging of the first triangle and the second triangle; Yu, ¶ 0009:  teaches the algorithms described in the art are intended for decoder standardization).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Liao, with those of Yu, because both references are drawn to the same field of endeavor and because combining Liao’s weighted prediction technique with Yu’s teaching that weighted prediction can be processed at a higher bit depth and then rounded back down to the original bit depth represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Liao and Yu used in this Office Action unless otherwise noted.
Regarding claim 16, the combination of Liao and Yu teaches or suggests the method of claim 15, wherein the first weight and the second weight are in a range [0–8] and wherein the bit depth of the weighted average is larger than or equal to the processing bit depth plus 5 (Liao, Section 1:  teaches the weighting have 8 as a denominator, which is not an accident since 8-bit codecs are a common bit depth; see Pu, ¶ 0019 under the Conclusion Section of this action for support for this finding; Yu, ¶ 0156:  teaches that the skilled artisan is aware of how to treat weighted prediction in the art such that the potentially larger bit depth resulting from weighted prediction needs to be rounded, right-shifted, and clipped back down to the original bit depth; see also additional art relevant to this concept cited under the Conclusion Section of this Office Action; In other words, the prior art as a whole, which includes Yu and the other cited references under the Conclusion Section of this Action, demonstrates awareness that weighted prediction often occurs at bit depths either matching or exceeding the original bit depth potentially requiring clipping back down to processing bit depth; Liao, Section 1 and Fig. 2:  teach that the edge samples are derived using position-dependent weighting factors; Examiner notes Liao’s Fig. 2 is copied as Applicant’s Fig. 3; As the common figure illustrates, the samples near the partition’s edge are derived using a weighted average, for example, the left-most formula explains that sample position is calculated by weighting the first predictor (P1) by 2/8 and the second predictor (P2) by 6/8 such that the sample forms part of the weighted, combined third predictor (the overall predicted block)).
Regarding claim 17, the combination of Liao and Yu teaches or suggests the method of claim 15, wherein the first weight and the second weight depend on a distance between the sample and an edge of the geometric partition of the block (Liao, Section 1 and Fig. 2:  teach that the edge samples are derived using position-dependent weighting factors wherein the distance from the edge determines which prediction unit receives the larger weighting; Examiner notes Liao’s Fig. 2 is copied as Applicant’s Fig. 3; As the common figure illustrates, the samples near the partition’s edge are derived using a weighted average, for example, the left-most formula explains that sample is calculated by weighting the first predictor (P1) by 2/8 and the second predictor (P2) by 6/8 such that the sample forms part of the third predictor (the overall predicted block)).
Regarding claim 18, the combination of Liao and Yu teaches or suggests the method of claim 15, wherein the block of the picture comprises a luma component and two chroma components and wherein the first weight and the second weight further depend on the luma component or chroma component (Liao, Section 1:  teaches the weighting factors are dependent on the samples being luma samples or chroma samples).
Claim 19 lists the same elements as claim 15, but in apparatus form.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 21 lists the same elements as claim 17, but in apparatus form.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 22 lists the same elements as claim 18, but in apparatus form.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 23 lists the same elements as claim 15, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 25 lists the same elements as claim 17, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 26 lists the same elements as claim 18, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 27 lists the same elements as claim 15, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 29 lists the same elements as claim 17, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 30 lists the same elements as claim 18, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 31 lists essentially the same elements as claim 15, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 32 lists essentially the same elements as claim 15, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 33 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 34 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 35 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 36 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 20 lists the same elements as claim 16, but in apparatus form.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 24 lists the same elements as claim 16, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 28 lists the same elements as claim 16, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pu (US 2015/0098503 A1) teaches weighted prediction is based on bit depth of the input video and that right shifts are used to control overflow from multiplication operations (see e.g. ¶¶ 0019 and 0056).
Sato (US 2017/0034525 A1) teaches that granularity finer than the bit depth is desirable for weighted prediction (e.g. ¶ 0064).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481